IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


FRANK NELLOM, FRANK NELLOM AND          : No. 97 EM 2017
COMPANY,                                :
                                        :
                Petitioner              :
                                        :
                                        :
          v.                            :
                                        :
                                        :
THOMAS W. WOLF, GOVERNOR, AND           :
JOSH SHAPIRO, ATTORNEY GENERAL          :
OF PENNSYLVANIA,                        :
                                        :
                Respondents             :


                                   ORDER



PER CURIAM

    AND NOW, this 26th day of October, 2017, the King’s Bench Petition is DENIED.